DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/02/2022 has been entered.

Withdrawn Rejections
The 35 U.S.C. § 103 rejection of claims 55-57 and 59-71.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Smith on February 7, 2022.
The application has been amended as follows: 
Cancel claim 71.
62. (Currently Amended) The system of claim 55, further comprising a switch positioned on a  surface of the ampule and adapted to activate the sample conditioning device.
Allowable Subject Matter
Claims 55-57, 59-70 and 72-74 are allowed.
With respect to independent claim 55 and any claim dependent therefrom, the prior art of record does not disclose in the claimed environment or scope of claim a portable sample evaluation system comprising a hand-held sized body including, a sample incubating assembly and a sample conditioning device wherein the sample conditioning device is housed within the body and a lid that is removably coupled to and extends above the top of the body as claimed. The references of Cooney et al., Sharpin et al. and Lansing et al. are believed to represent the closet prior art, but do not teach the arrangement required of the instant claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/LYDIA EDWARDS/Examiner, Art Unit 1796